United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Suisun, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0043
Issued: June 15, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 14, 2016 appellant filed a timely appeal from a July 29, 2016 merit decision
and a September 14, 2016 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly suspended appellant’s compensation benefits,
effective July 29, 2016, for failure to complete an EN1032 form as requested; and (2) whether it
properly denied appellant’s request for reconsideration of the merits of her claim pursuant to
5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that appellant, then a 27-year-old mail carrier, developed dysthymic
disorder. It subsequently placed her on the periodic compensation rolls.2
OWCP periodically sent appellant letters (Form CA-1032) requesting that she complete an
enclosed form (Form EN1032) with regard to her employment activity, if any, within the past 15
months.3 By Form CA-1032 dated June 9, 2015, it informed her that federal regulations required
her to make an affidavit relative to any earnings or employment during the previous year and that
an EN1032 form was enclosed for that purpose. OWCP notified appellant that she was required
to fully answer all questions on the form and return the statement within 30 days or her benefits
would be suspended. The letters were mailed to appellant’s address of record. No response was
received by OWCP.
By decision dated July 29, 2016, OWCP suspended appellant’s compensation benefits,
effective that date, for failing to complete an EN1032 form as requested. It noted that, if she
completed and returned an enclosed copy of the form, her compensation benefits would be restored
retroactively to the date they were suspended.
On August 22, 2016 appellant requested reconsideration. She submitted an EN1032 form
dated August 15, 2016.
In response, OWCP retroactively reinstated appellant’s compensation benefits, effective
July 29, 2016.
By decision dated September 14, 2015, OWCP denied appellant’s request for
reconsideration of the merits, finding that she did not submit relevant and pertinent new evidence,
nor did she show that OWCP erroneously applied or interpreted a point of law not previously
considered by OWCP. It explained that the July 29, 2016 suspension decision became moot after
it reinstated appellant’s compensation benefits effective July 29, 2016, thus, the case did not
warrant a merit review because the evidence submitted was irrelevant.
LEGAL PRECEDENT -- ISSUE 1
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the manner
and at the times the Secretary specifies.4
Under section 10.528 of OWCP’s implementing federal regulations, an employee in receipt
of compensation benefits must complete an affidavit as to any work or activity indicating an ability
2

By decision dated May 7, 1999, OWCP adjusted appellant’s compensation to reflect her wage-earning capacity
due to her reemployment as a modified medical receptionist, effective May 23, 1999.
3

The EN1032 form also requests information with respect to dependents, receipt of other federal benefits, thirdparty settlements, and fraud offenses.
4

5 U.S.C. § 8106(b).

2

to work, which the employee has performed for the prior 15 months.5 If an employee who is
required to file such a report fails to do so within 30 days of the date of the request, his or her right
to compensation for wage loss is suspended until OWCP receives the requested report. At that
time, OWCP will reinstate compensation retroactive to the date of suspension if the employee
remains entitled to compensation.6
ANALYSIS -- ISSUE 1
On June 9, 2015 OWCP provided appellant with an EN1032 form. It notified her that
federal regulations required her to complete the form and answer all questions concerning her
employment or earnings. OWCP properly notified her that, if she did not completely answer all
of the questions and return the statement within 30 days, her benefits would be suspended. The
record reflects that OWCP’s letter was properly sent to appellant’s address of record.7 Under the
mailbox rule, a document mailed in the ordinary course of the sender’s business practices to the
addressee’s last known address is presumed to be received by the addressee.
The record indicates that appellant failed to timely submit the EN1032 form within 30
days.8 Appellant was receiving wage-loss compensation and she was therefore required to
complete the EN1032 form. Her failure to file an EN1032 form within 30 days resulted in the
suspension of compensation until OWCP received the completed form. Thus, the Board finds that
OWCP properly suspended appellant’s compensation benefits, effective July 29, 2016, pursuant
to 20 C.F.R. § 10.528.9
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right, it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.10 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).11 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant’s application for review must

5

20 C.F.R. § 10.528. See also A.H., Docket No. 15-0241 (issued April 3, 2015).

6

Id.; see also 20 C.F.R. § 10.525.

7

See Kenneth E. Harris, 54 ECAB 502, 505 (2003); J.J., Docket No. 13-1067 (issued September 20, 2013).

8

See I.S., Docket No. 15-0800 (issued July 7, 2015) (where the employee stated that she did not complete the forms
in a timely manner because she has health issues and was hospitalized for a short period on two occasions, the Board
found that she failed to timely submit the EN1032 form within 30 days and that her compensation would be reinstated
retroactive to the date of suspension once she properly submitted the requested information to OWCP).
9

See M.W., Docket No. 15-0507 (issued June 18, 2015).

10

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
11

See Annette Louise, 54 ECAB 783, 789-90 (2003).

3

be received by OWCP within one year of the date of that decision.12 When a claimant fails to meet
one of the standards below, OWCP will deny the application for reconsideration without reopening
the case for review on the merits.13
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP regulations provide that the evidence or argument submitted by a claimant must: (1) show
that OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.14
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record,15 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.16
ANALYSIS -- ISSUE 2
In support of her August 22, 2016 reconsideration request, appellant submitted an EN1032
form dated August 15, 2016. The Board finds that submission of this form did not require
reopening appellant’s case for merit review. The record establishes that OWCP had retroactively
reinstated appellant’s compensation benefits, effective July 29, 2016. Thus, the Board finds the
July 29, 2016 suspension decision was rendered moot and this evidence became irrelevant to the
issue before OWCP and insufficient to require OWCP to reopen the claim for consideration of the
merits.
Appellant did not submit any evidence to show that OWCP erroneously applied or
interpreted a specific point of law, or advanced a relevant legal argument not previously considered
by OWCP. Because appellant only submitted irrelevant evidence with her request for
reconsideration, the Board finds that she did not meet any of the necessary requirements and she
is not entitled to further merit review.17
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits,
effective July 29, 2016, for failure to complete an EN1032 form as requested. The Board further

12

20 C.F.R. § 10.607(a).

13

Id. at § 10.608(b).

14

Id. at § 10.606(b)(3).

15

See A.L., Docket No. 08-1730 (issued March 16, 2009).

16

Id.

17

See L.H., 59 ECAB 253 (2007).

4

finds that OWCP properly denied appellant’s request for reconsideration of the merits of her claim
pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 14 and July 29, 2016 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: June 15, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

